
	

113 SRES 374 ATS: Designating March 3, 2014, as “World Wildlife Day”.
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 374
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2014
			Mr. Coons (for himself, Mr. Udall of New Mexico, Mrs. Feinstein, Mr. Inhofe, Mr. Whitehouse, Mr. Durbin, Mr. Markey, and Mr. Cardin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 3, 2014, as World Wildlife Day.
	
	
		Whereas wildlife has provided numerous economic, environmental, social, and cultural benefits
			 during the course of human history, and wildlife preservation will secure
			 these gifts for future generations;Whereas each plant and animal species plays an important role in the stability of diverse
			 ecosystems around the world, and the conservation of this biodiversity is
			 critical to maintain the delicate balance of nature and keep complex
			 ecosystems thriving;Whereas observation of wild plants and animals in their natural habitat provides individuals with a
			 more enriching world view and a greater appreciation of the wonders of the
			 natural environment;Whereas tens of millions of individuals in the United States strongly support the conservation of
			 wildlife, both domestically and abroad, and wish to ensure the survival of
			 species in the wild, such as rhinoceroses, tigers, elephants, pangolins,
			 turtles, seahorses, sharks, ginseng, mahogany, and cacti;Whereas the Convention on International Trade in Endangered Species of Wild Fauna and Flora
			 (referred to in this preamble as CITES and also known as the	Washington Convention) was signed in Washington, DC, on March 3, 1973;Whereas 179 countries, including the United States, are now parties to CITES;Whereas CITES remains one of the most powerful tools in the world for biodiversity conservation by
			 regulating international trade in wild plants and animals, including
			 products and derivatives of wild plants and animals, ensuring the survival
			 of plants and animals in the wild, and providing long-term benefits for
			 the livelihood of local people and the global environment;Whereas CITES seeks to ensure that international trade in listed species is sustainable, legal, and
			 traceable;Whereas the trafficking of wildlife, including timber and fish, comprises the fourth largest global
			 illegal trade, after narcotics, counterfeiting of products and currency,
			 and human trafficking, and has become a major transnational organized
			 crime with an estimated worth of approximately $19,000,000,000 annually;Whereas increased demand in Asia for high-value illegal wildlife products, particularly elephant
			 ivory and rhinoceros horns, has recently triggered substantial and rapid
			 increases in poaching of these species, particularly in Africa;Whereas trafficking of wildlife is the primary threat to many wildlife species, including
			 elephants, rhinoceroses, and tigers;Whereas many different kinds of criminals, including some terrorist entities and rogue security
			 personnel,
			 often in collusion with corrupt government officials, are involved in
			 wildlife poaching and the movement of ivory and rhinoceros horns across
			 Africa;Whereas wildlife poaching presents significant security and stability challenges for military and
			 police forces in African nations that are often threatened by heavily
			 armed poachers and the criminal and extremist allies of such poachers;Whereas wildlife poaching negatively impacts local communities that rely on natural resources for
			 economic development, including tourism;Whereas the lack of sufficient penal and financial deterrents hamper the ability of African
			 governments to reduce poaching and trafficking;Whereas capacity building, including material, training, legal, and diplomatic support, can
			 significantly impact the trajectory of the illegal wildlife trade;Whereas wildlife provides a multitude of benefits to all nations, and wildlife crime has
			 wide-ranging economic, environmental, and social impacts;Whereas the number of elephants killed by poachers in Kenya increased by more than 800 percent from
			 2007 to 2012, from 47 to 387 elephants killed;Whereas the number of rhinoceroses killed by poachers in South Africa increased by more than 7000
			 percent between 2007 and 2013, from 13 to 1004 rhinoceroses killed;Whereas the number of forest elephants in the Congo Basin in  central Africa declined by
			 approximately two-thirds between 2002 and 2012, placing forest elephants
			 on track for extinction within the next decade;Whereas as few as 3200 tigers remain in the wild throughout all of Asia;Whereas approximately 100,000,000 sharks are killed annually, often targeted solely for their fins,
			 and unsustainable trade is the primary cause of serious population decline
			 in several shark species, including scalloped hammerhead sharks, great
			 hammerhead sharks, and oceanic whitetip sharks;Whereas the United States is developing strong measures to address the criminal, financial,
			 security, and environmental aspects of wildlife trafficking;Whereas Congress has allocated specific resources to combat wildlife trafficking and address the
			 threats posed by poaching and the illegal wildlife trade;Whereas in December 2013, the United Nations General Assembly proclaimed March 3, the day on which
			 CITES was signed, as World Wildlife Day to celebrate and raise awareness
			 of the wild fauna and flora around the world;Whereas March 3, 2014, represents the first annual celebration of World Wildlife Day; andWhereas in 2014, World Wildlife Day commemorations will “celebrate the many beautiful and varied
			 forms of wild fauna and flora, raise awareness of the multitude of
			 benefits that wildlife provides to people, and raise awareness of the
			 urgent need to step up the fight against wildlife crime, which has
			 wide-ranging economic, environmental, and social impacts”: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)designates March 3, 2014, as World Wildlife Day;(2)supports the goals and ideals of World Wildlife Day, including—(A)raising awareness of the benefits that wildlife provides to people and the threats facing wildlife
			 around the world; and(B)escalating the fight against wildlife crime, including wildlife trafficking;(3)applauds the domestic and international efforts to escalate the fight against wildlife crime;(4)commends the efforts of the United States to
			 mobilize the entire Government in a coordinated, efficient, and effective
			 manner for dramatic progress in the fight against wildlife crime; and(5)encourages continued cooperation between the United States, international partners, local
			 communities, nonprofit organizations, private industry, and other partner
			 organizations in an effort to conserve and celebrate wildlife, preserving
			 this precious resource for future generations.
			
